DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-8 are pending before the Office.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Each claim uses the phrase “so that” in the body.  The Office suggests amending each claim to state that the particular structure (coil for example) is configured to expand or contract in response to the vessel expanding or contracting or the like.   Claim 2 can be amended to state, “wherein the coil is configured to encircle the vessel” (which would also address the 101 issue below).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Parent claim 1 is directed to a device for measuring the compliance of a vessel.   Dependent claim 3 states that the vessel is an artery of a mammal while dependent claim 4 states that the vessel is an aneurysm. In each case, it is unclear how the limitations further limit the scope of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1 recites, “the coil is expandable and positioned along a portion of the vessel.”  Claim 2 recites, “the coil is positioned so that it encircles the vessel.”  In each case, the vessel was interpreted as including a blood vessel(part of a human organism) and therefore the scope of each claim is directed towards a human organism.  The Office suggests amending . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney et al. (US 2019/0076033).
Regarding claim 1, Sweeney et al. disclose a device for measuring the compliance of a vessel having a wall (MPEP 2111.02 - The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002); the preamble recites a device for measuring the compliance of a vessel having a wall; a reading of the specification indicates that the structures recited below in the body of the claim are used for estimating a change in dimensional shape of the vessel; a separate unclaimed component is used to analyze the dimensional changes to measure vessel compliance; because the claim leaves out the analysis component, the Office believes the claim is directed only to the dimensional change estimation structure as there is no analysis component in the limitations below that could actually accomplish the measurement of compliance – therefore no weight was given towards the “for measuring compliance…” limitation) comprising a coil having a number of turns (see Fig. 1 which Thus, in general, the variable inductor is specifically configured to change shape and inductance in proportion to a change in the vessel geometry. In some embodiments, an anchoring and isolation means will comprise appropriately selected and configured shape and compliance in the sensor coil structure of the implant so as to move with the vessel wall while maintaining position”).
Regarding claim 2, Sweeney et al. disclose wherein the coil is positioned so that it encircles the vessel (see Fig. 1 which shows coil 12 encircling an IVC vessel).
Regarding claim 3, Sweeney et al. disclose wherein the vessel is an artery of a mammal (see [0133] which notes application to an artery).
Regarding claim 4, Sweeney et al. disclose wherein the coil is attached to a stent so that when the stent expands or contracts, the coil will also expand or contract with the stent ([0112] states that the structure/coil may be attached to a stent-like structure).
Regarding claim 5, Sweeney et al.’s device would be capable of encircling an aneurysm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US 2019/0076033) in view of Kain (US 2004/0133092).  
Regarding claim 6, 
Regarding claim 7, Sweeney et al., as modified by Kain, would teach wherein the variable capacitance is based on pressure (see Kain at [0046] where capacitance varies due to change in blood pressure in the vessel).  The rationale for modifying remains the same.
Regarding claim 8, Sweeney et al., as modified to use Kain’s variable capacitance tank circuit, teaches wherein the capacitor is created using two electrodes exposed to a material inside the vessel, wherein the capacitance is a result of an electrode-material interface capacitance of each electrode (see Fig. 5 and [0051] discussion of how movement of capacitor electrodes due to expansion/contraction of the vessel adjacent to it results in changes in capacitance in Kain, Sweeney discloses an embodiment that attaches to a stent structure at least at [0113], stents go in the interior of vessels, the capacitors would therefore be exposed to material inside the vessel which would be blood).  The rationale for modifying remains the same.

Conclusion
Claims 1-8 are rejected.
The following reference is provided for applicant’s benefit: Lading (US 8690785).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                      


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791